Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Applicant’s remarks/amendments of claims 1-8 and 13-20 in the reply filed on June 28th, 2022 is acknowledged. Claims 1, 3-4, 6, 9, 13, 15-16 and 18 have been amended. Claims 2 and 14 have been cancelled. Claims 9-12 have been withdrawn. Claims 1, 3-13 and 15-20 are pending.
Action on merits of claims 1, 3-8, 13 and 15-20 as follows.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1, 3-4, 13, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu (CN 1747614, hereinafter as Zhu ‘614) in view of Kaneta (US 2011/0241027, hereinafter as Kane ‘027).
Regarding Claims 1 and 13, Zhu ‘614 teaches a pixel structure comprising: 
a substrate (Fig. 1A, (110); [0076]); 
a plurality of first pixel banks (164; [0076]) disposed on the substrate and intersecting a long side direction of the substrate in a plan view of the pixel structure; and 
a plurality of second pixel banks (162; [0076]) striding over the first pixel banks and disposed on the substrate, and parallel to the long side direction of the substrate in a plan view of the pixel structure; wherein light emitting materials with a same color are disposed between two adjacent one of the second pixel banks, and parallel to the long side direction of the substrate.
Thus, Zhu ‘614 is shown to teach all the features of the claim with the exception of explicitly the limitation: “the light emitting materials cover parts of the first pixel banks”.  
However, Kane ‘027 teaches the light emitting materials (Fig. 7, (16); [0051]) cover parts of the first pixel banks (23A; [0050]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Zhu ‘614 by having the light emitting materials cover parts of the first pixel banks in order to reduce the leak current in a light emitting medium layer formed on the entire surface of a display region for the purpose of providing a more efficiency light emitting diode device (see para. [0124]) as suggested by Kane ‘027.
Zhu ‘614 and Kane ‘027 are shown to teach all the features of the claim with the exception of explicitly the limitations: “in the plan view of the pixel structure, angles between the first pixel banks and the long side direction of the substrate are 45 degrees or 135 degrees”.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the first pixel banks that can be arranged in any order, so that angles between the first pixel banks and the long side direction of the substrate are 45 degrees or 135 degrees involves only routine skill in the art.  In re Einstein, 8 USPQ 167. A person of ordinary skills in the art is motivated to rearrange the first pixel banks when this improves the performance/efficiency of light emitting diode device.
Examiner notes that the specific claimed of angles between the first pixel banks and the long side direction of the substrate are 45 degrees or 135 degrees, absent any criticality, is only considered to be the “optimum” bank layers (or partition walls) layers disclosed by Zhu ‘614 and Kane ‘027 that a person having ordinary skill in the art would have been able to determine using routine experimentation (see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)) based, among other things, on the desired for sufficiently display, manufacturing costs, etc. (see In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)), and since neither non-obvious nor unexpected results, i.e. results which are different in kind and not in degree from the results of the prior art, will be obtained as long as the arrangement of the first and second bank layers is used, as already suggested by Zhu ‘614 (as shown in Fig. 1A).

Regarding Claims 3 and 15, Zhu ‘614 teaches a thickness of each of the second pixel banks (162) is greater than a thickness of each of the first pixel banks (164) (see Fig. 1B). 

Regarding Claims 4 and 16, Zhu ‘614 teaches a driving circuit and a plurality of pixel electrodes (152; [0073]) disposed on the driving circuit (120; [0076]), 
Kane ‘027 teaches the pixel electrodes (102; [0036]) are connected to the driving circuit (not shown, see para. [0039]) by a plurality of holes (see Fig. 9; [0126]), and the holes are positioned under the first pixel banks (203A; [0036]).  

Claims 5-8 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu ‘614 and Kane ‘027, as applied to claim 1 above, and further in view of Kim (US 2002/0171781, hereinafter as Kim ‘781).
Regarding Claims 5 and 17, Kane ‘027 teaches a main electrode (102; [0036]) disposed in a region limited by the first pixel banks (203A) and the second pixel banks (203B).
Thus, Zhu ‘614 and Kane ‘027 are shown to teach all the features of the claim with the exception of explicitly the limitation: “a connecting electrode and a bridge electrode electrically connected to the main electrode and disposed at two diagonal corners of the main electrode, and the connecting electrode is connected to the driving circuit by the holes”.  
However, Kim ‘781 teaches a connecting electrode (Fig. 6, (A_annotated)) and a bridge electrode (Fig. 6, (85); [0039]) electrically connected to the main electrode (82; [0033]) and disposed at two diagonal corners of the main electrode (82), and the connecting electrode (A) is connected to the driving circuit by the holes (see Figs. 6 and 7).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Zhu ‘614 and Kane ‘027 by having a connecting electrode and a bridge electrode electrically connected to the main electrode and disposed at two diagonal corners of the main electrode, and the connecting electrode is connected to the driving circuit by the holes in order to improve capable of repairing a white defect occurring at the pixel area (see para. [0064] as suggested by Kim ‘781.
[AltContent: textbox (A)][AltContent: arrow]
    PNG
    media_image1.png
    651
    468
    media_image1.png
    Greyscale

                                         Fig. 6 (Kim ‘781_annotated)

Regarding Claims 6 and 18, Kane ‘027 teaches the pixel electrode (102) are disposed under the first pixel banks (203A).
Kim ‘781 teaches the connecting electrode (Fig. 6, (A_annotated)) and the bridge electrode (Fig. 6, (85); [0039]), and the bridge electrode (85) is separated from the connecting electrode (A) of another adjacent one of pixel electrode (82; [0033]) disposed in a same row.

Regarding Claims 7 and 19, Kim ‘781 teaches a width of each of the connecting electrodes (A) is less than a width of each of the main electrodes (82).  

Regarding Claims 8 and 20, Kim ‘781 teaches a width of each of the bridge electrodes (85) is less than a width of each of the main electrodes (82).  

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-8, 13 and 15-20, filed on June 28th, 2022, have been considered but are moot in view of the new ground of rejection.

Interviews After Final
Applicants note that an interview after a final rejection is permitted in order to place the application in condition for allowance or to resolve issues prior to appeal. However, prior to the interview, the intended purpose and content of the interview should be presented briefly, preferably in writing.  Upon review of the agenda, the Examiner may grant the interview if the examiner is convinced that disposal or clarification for appeal may be accomplished with only nominal further consideration. Interviews merely to restate arguments of record or to discuss new limitations will be denied. See MPEP § 714.13

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Dzung Tran whose telephone number is (571) 270-3911.  The examiner can normally be reached on M-F 8 AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Supervisor Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DZUNG TRAN/
Primary Examiner, Art Unit 2829